DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention “A Semiconductor Device Having Improved Overlay Shift Tolerance” is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities:  
1. (Currently Amended) A device comprising: a substrate; a first dielectric layer disposed over the substrate; a first conductive feature disposed within the first dielectric layer; a first insulating layer containing a metal silicon oxide disposed directly on the first dielectric layer without being disposed over a top surface of the first conductive feature; a second insulating layer disposed directly on the first insulating layer without being disposed over a top surface of the first conductive feature; a second dielectric layer disposed over the second insulating layer; and a conductive via extending through the second  insulating layer and the first  insulating layer to the top surface of the first conductive feature.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a second insulating layer disposed directly on the first insulating layer without being disposed over a top surface of the first conductive feature” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Appropriate correction is required.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on Vannier applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 6, 7, 15, 16, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freed et al. 2019/0355620  in view of Zhang et al. CN105489549A.
	Regarding claim 1, Freed et al. Fig. 16C discloses a device comprising: 
a substrate 101; 
a first dielectric layer 102 disposed over the substrate; 
a first conductive feature 201 disposed within the first dielectric layer; 
a first insulating layer 501 disposed directly on the first dielectric layer without being disposed over a top surface of the first conductive feature 201; 
a second insulating layer 1301 disposed directly on the first insulating layer 501 without being disposed over a top surface of the first conductive feature 201; 
a second dielectric layer 1401 disposed over the second insulating layer; and 
a conductive via 1601 extending through the second insulating layer and the first insulating layer to the top surface of the first conductive feature.  
Freed et al. Fig. 16C does not disclose the first insulating layer containing a metal silicon oxide. Zhang et al. Fig. 2e and related text teaches an interconnection structure with a first insulating layer 203 containing a high-k dielectric layer such as hafnium silicon oxide disposed directly on a first dielectric layer 202. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a hafnium silicon oxide layer as taught by Zhang et al. in the device of Freed et al. for the purpose of using a high-k dielectric layer to prevent current leakage.
Regarding claim 2, Freed et al. in view of Zhang et al. teaches the device of claim 1. Zhang et al. teaches wherein the metal silicon oxide layer is selected from the group consisting of aluminum silicon oxide (AlSiOx), hafnium silicon oxide (HfSiOx), titanium silicon oxide (TiSiOx), manganese silicon oxide (MnSiOx) and vanadium silicon oxide (VSiOx).  
Regarding claim 3,  Freed et al. in view of Zhang et al. teaches the device of claim 1. Freed et al. teaches wherein the second insulating layer 1301 [0135] is formed of the same material as the first insulating layer 501 [0107].  
Regarding claim 6, Freed et al. in view of Zhang et al. teaches the device of claim 1. Zhang et al. teaches wherein a first insulating layer has a higher k value than the first dielectric layer 102 (e.g. low k dielectric in Freed et al.).  
Regarding claim 7, Freed et al. in view of Zhang et al. teaches the device of claim 1. Freed et al. teaches further comprising a second conductive feature 801 disposed in the first dielectric layer 102 and spaced apart from the first conductive feature 201, and wherein the second insulating layer 1301 extends continuously from the conductive via 1601 to the second conductive feature 801, the second insulating layer 1301 interfacing with and covering a top surface of the second conductive feature 801.  
Regarding claim 15, Freed et al. Fig. 16A discloses a semiconductor device, comprising: 
a substrate 101; 
first and second conductive components 201 disposed on the substrate; 
an interlayer dielectric (ILD) 102 disposed on the substrate and between the first and second conductive components; 
an etch stop layer (ESL) 501 extending over and in contact with the ILD 102, wherein the ESL does not extend over either the first conductive component or the second conductive component; 
a conductive via 1601 disposed over and in electrical contact with the first conductive component 201, wherein the conductive via 1601 is separated from the second conductive component 201 by at least the ILD 102 and a portion of the ESL 501.  
Freed et al. Fig. 16C does not disclose the ESL containing a metal silicon oxide. Zhang et al. Fig. 2e and related text teaches an interconnection structure with a first insulating layer 203 containing a high-k dielectric layer such as hafnium silicon oxide disposed directly on a first dielectric layer 202. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a hafnium silicon oxide layer as taught by Zhang et al. in the device of Freed et al. for the purpose of using a high-k dielectric layer to prevent current leakage.
Regarding claim 16, Freed et al. in view of Zhang et al. teaches the device of claim 15.  Freed et al. teaches further comprising: 
a second ESL 1301 disposed over the first ESL 501 and adjacent the conductive via 1601; and a second ILD 1401 disposed over the second ESL 1301 and surrounding the conductive via (e.g. the upper surface of conductive via 1601).  
Regarding claim 18, Freed et al. in view of Zhang et al. teaches the device of claim 15. Zhang et al. teaches wherein the metal silicon oxide layer is selected from the group consisting of aluminum silicon oxide (AlSiOx), hafnium silicon oxide (HfSiOx), titanium silicon oxide (TiSiOx), manganese silicon oxide (MnSiOx) and vanadium silicon oxide (VSiOx).  
Regarding claim 19, Freed et al. in view of Zhang et al. teaches the device of claim 15. Freed et al. teaches wherein the ILD comprises silicon [0078].   

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Freed et al. and Zhang et al. as applied to claim 15 above and further in view of Ting US 2015/0262912.
Regarding claim 20, Freed et al. in view of Zhang et al. teaches the device of claim 15. The combined references do not teach wherein the ESL has a thickness between 10 and 60 Angstroms (A).  Ting teaches an ESL 32 to have a thickness between 5 to 50 Angstroms (A).  It would have been obvious to one of ordinary skill in the art before the claimed invention to optimize the thickness of the ESL of Freed et al. and Zhang et al. in order to reduce its adverse effect on the parasitic capacitance of the resulting metal lines and vias [0015] as taught by Ting.

Allowable Subject Matter
Claims 8-14, 21 are allowed over the prior art of record.  Zhang et al. US 2014/0327140 is cited here as analogous art. The examiner’s statement of reasons for allowance is given on pp. 7-8 of applicant’s remarks filed on 07 June 2022.
Claims 4, 5, 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898